MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Sep 23 2016, 9:44 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Cunagin,                                         September 23, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1603-CR-508
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda E. Brown,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Allan Reid,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G10-1508-CM-30797



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016      Page 1 of 7
                                                Case Summary
[1]   Michael Cunagin (“Cunagin”) was convicted of Battery, as a Class A

      misdemeanor.1 He now appeals his conviction. We affirm.



                                                   Issues
[2]   Cunagin raises two issues for review:


                   I.    Whether the evidence is sufficient to support his
                         conviction; and


                  II.    Whether the State rebutted his self-defense claim.


                               Facts and Procedural History
[3]   Cunagin and Ashley Reynolds (“Reynolds”) were in a romantic relationship

      and lived together in Marion County, Indiana. Sometime around August 16,

      2015, Cunagin and Reynolds ended their relationship. Following the break up,

      Cunagin agreed to move out. He signed an agreement removing himself from

      the lease. Cunagin also agreed to move his belongings out of the residence by

      August 29, 2015.


[4]   On that day, Cunagin was removing his belongings when Reynolds and her

      sister Ashley Kranning “Kranning” arrived. An argument ensued. As




      1
          Ind. Code § 35-42-2-1(b)(1) (2015).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 2 of 7
      Kranning walked to the door, Cunagin slammed the door shut. Kranning

      opened the door, which swung open. Cunagin then pushed Kranning up

      against the door. Cunagin held Kranning against the door by placing his hand

      or forearm against Kranning’s neck, causing her pain. Reynolds, who was

      walking to her bedroom, turned and observed Cunagin yelling at Kranning as

      he held her against the door. When Reynolds approached Cunagin, he let

      Kranning go. Someone placed a call to 911 and Officer Jack Tindall (“Officer

      Tindall”) of the Indianapolis Metropolitan Police Department came to the

      residence. Kranning told Officer Tindall that Cunagin battered her, and

      Cunagin told Officer Tindall that he pinned Kranning against the door. Officer

      Tindall observed marks on Kranning’s neck.


[5]   On August 30, 2015, the State charged Cunagin with Battery, as a Class B

      misdemeanor.2 The trial court conducted a bench trial on February 22, 2016

      and found Cunagin guilty. Cunagin now appeals.



                                     Discussion and Decision
                                      Sufficiency of the Evidence
[6]   Cunagin contends there is insufficient evidence to sustain his conviction.




      2
          I.C. § 35-42-2-1(b)(1) (2015).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 3 of 7
[7]    When reviewing the sufficiency of the evidence to support a conviction, we

       neither reweigh the evidence nor assess the credibility of witnesses. Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007). Accordingly, “[t]he evidence . . . and

       all reasonable inferences drawn from it are viewed in a light most favorable to

       the conviction.” Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). We affirm the

       conviction unless “‘no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt.’” Drane, 867 N.E.2d at 146 (quoting

       Jenkins v. State, 726 N.E.2d 268, 270 (Ind. 2000)).


[8]    To convict Cunagin of Class B misdemeanor battery, the State was required to

       prove that Cunagin knowingly or intentionally touched another person in a

       rude, insolent, or angry manner. I.C. 35-42-2-1(b)(1). Here, the evidence most

       favorable to the judgment establishes that Cunagin pinned Kranning against a

       door. Cunagin did so by pushing his hand or forearm against Kranning’s neck,

       causing pain and marks. Here, Cunagin admits he made contact with Kranning

       but argues that any contact was inadvertent as he attempted to close and lock

       the door.


[9]    Cunagin’s argument is essentially a request to reweigh the evidence, which we

       decline. The evidence is sufficient to support Cunagin’s battery conviction.


                                          Self-defense Claim
[10]   Cunagin argues in the alternative that the State failed to rebut his claim of self-

       defense.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 4 of 7
[11]   When a defendant challenges the sufficiency of the evidence to rebut a claim of

       self-defense, the standard of review is the same standard used for any claim of

       insufficient evidence. Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). Thus,

       we neither reweigh the evidence nor judge the credibility of witnesses. Id.


[12]   Self-defense is a legal justification for an otherwise criminal act. Id. Indiana

       Code Section 35-41-3-2(c) provides that “[a] person is justified in using

       reasonable force against any other person to protect the person or a third person

       from what the person reasonably believes to be the imminent use of unlawful

       force.” To prevail on a claim of self-defense, a defendant must have acted

       without fault, been in a place where he had a right to be, and been in reasonable

       fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d 274, 277 (Ind.

       2003). A defendant’s belief that he is being threatened with the imminent use of

       unlawful force must be reasonable and in good faith. White v. State, N.E.2d

       630, 635 (Ind. 1998). Moreover, a defendant’s reaction to that belief must be

       reasonable based upon the surrounding circumstances. Id. A claim of self-

       defense will fail if the person “‘uses more force than is reasonably necessary

       under the circumstances.’” Weedman v. State, 21 N.E.3d 873, 883 (Ind. Ct.

       App. 2014), trans. denied (quoting Sudberry v. State, 982 N.E.2d 475, 481 (Ind.

       Ct. App. 2013)).


[13]   When a defendant raises a claim of self-defense, the State has the burden of

       rebutting at least one of the necessary elements. Wilson v. State, 770 N.E.2d

       799, 800 (Ind. 2002). The State may meet its burden by offering evidence

       directly rebutting the defense, by affirmatively showing that the defendant did

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 5 of 7
       not act in self-defense, or by relying upon the sufficiency of the evidence from

       its case-in-chief. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). If the

       defendant is convicted despite a claim of self-defense, this Court will reverse

       only if no reasonable person could say that self-defense was negated by the

       prosecution beyond a reasonable doubt. Wilson, 770 N.E.2d at 801-02.


[14]   In asserting his self-defense claim, Cunagin testified that Kranning was running

       toward him and that he believed he was being attacked. He stated that he put

       his forearm up in a defensive manner to block Kranning. The State, however,

       presented evidence of a different interaction between Cunagin and Kranning,

       which the trier of fact was free to accept. Indeed, the evidence favorable to the

       verdict establishes that Kranning verbally alerted Reynolds that she was

       entering Reynolds’s residence, and Reynolds approved. Cunagin admits he

       heard Kranning say she was coming inside. (Tr. 31.) Then, as Kranning

       walked to the door, Cunagin slammed the door shut. Kranning opened the

       door, at which point Cunagin pinned Kranning against the door by her neck.


[15]   Based on the State’s case-in-chief, it was reasonable for the trier of fact to

       conclude that Cunagin was not justified in believing that force was necessary to

       protect himself. Moreover, the State’s case-in-chief also supports the reasonable

       determination that Cunagin’s force used in reaction to Kranning’s entry—

       pinning her against the door by her neck, holding her there, and yelling at her—

       was unreasonable in light of the surrounding circumstances. Thus, Cunagin’s

       challenge to the sufficiency of the evidence fails.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 6 of 7
                                               Conclusion
[16]   We find the evidence is sufficient to support the conviction and the State

       properly negated Cunagin’s self-defense claim.


[17]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-508 | September 23, 2016   Page 7 of 7